Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 3-5, 7, 11-13, 15-17, and 19-24 (renumbered claims 1-17) are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the primary reason for allowance is that the prior art fails to teach or reasonably suggest a pressure sensor that detects an index indicating a strength at which the abutment contacts the observation target, the pressure sensor comprising first and second pressure sensors disposed on the first outer surface of the housing so as to oppose each other with the observation hole therebetween; and a processor configured to. obtain first and second pressure values respectively detected by the first and second pressure sensors; determine, based on a comparison between each of the first and second pressure values and a reference value, whether a state of movement of the housing relative to the observation target is either a first state or a second state; in combination with the other elements of the claim.  The closest prior art (previously cited Willsie and Sakaguchi) discloses a single pressure sensor, but fails to disclose the first and second pressure sensor with an observation hole in between and the use of the output of the first and second pressure sensor to determine a state of movement of the housing relative to the observation target.
As for claim 13 (renumbered claim 12), the primary reason for allowance is that the prior art fails to teach or reasonably suggest a method for an image capturing device, the image capturing device including a pressure sensor comprising first and second pressure sensors disposed on the firstResponse to Office ActionPage 5 Application Number: 16/810,140outer surface of the housing so as to oppose each other with the observation hole therebetween, and the method comprising: obtaining first and second pressure values respectively detected by the first and second pressure sensors so as to detect, by the pressure sensor, an index indicating a strength at which the abutment contacts the observation target; determining, based on a comparison between each of the first and second pressure values and a reference value, whether a state of movement of the housing relative to the observation target is either a first state or a second state, in combination with the other elements of the claim. The closest prior art (previously cited Willsie and Sakaguchi) discloses a single pressure sensor, but fails to disclose the first and second pressure sensor with an observation hole in between and the use of the output of the first and second pressure sensor to determine a state of movement of the housing relative to the observation target.
With regard to claim 17 (renumbered claim 15), the primary reason for allowance is that the prior art fails to teach or reasonably suggest a non-transitory computer-readable recording medium storing a program thereon, the program being executable by a computer to control an image capturing device including a pressure sensor comprising first and second pressure sensors disposed on the first outer surface of the housing so as to oppose each other with the observation hole therebetween, and the program being executable by the computer to control the computer to perform processes comprising: obtaining first and second pressure values respectively detected by the first and second pressure sensors so as to detect, by the pressure sensor, an index indicating a strength at which the abutment contacts the observation target;  determining, based on a comparison between each of the first and second pressure values and a reference value, whether a state of movement of theResponse to Office ActionPage 7 Application Number: 16/810,140housing relative to the observation target is either a first state or a second state; in combination with the other elements of the claim. The closest prior art (previously cited Willsie and Sakaguchi) discloses a single pressure sensor, but fails to disclose the first and second pressure sensor with an observation hole in between and the use of the output of the first and second pressure sensor to determine a state of movement of the housing relative to the observation target.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M VILLECCO whose telephone number is (571)272-7319. The examiner can normally be reached Mon-Thurs 6:00 AM-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN VILLECCO/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        February 18, 2022